DETAILED ACTION
Claims 1-11 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a dilator including, inter alia, a rapid exchange port formed by an overlap of a skived portion of a distal end of a proximal member that is coaxially disposed within transition tubing and a skived portion of a proximal end of a distal member, and a lumen that extends longitudinally continuously through the rapid exchange port between the proximal end of the distal member and the distal end of the proximal member.  
The closest prior art of record Kawai (U.S. Pub. No. 2013/0237862) in view of Grovender et al. (U.S. Pub. No. 2010/0217234) discloses the claimed invention, including a distal member 41 having a skived portion and a proximal member 42 having a skived portion, a rapid exchange port 43a, and a lumen 22 extending longitudinally between the rapid exchange port and the distal end of the distal member (see Kawai, Figures 1a, 3a, 3b, 4a, 4b).  However, Kawai in view of Grovender et al. fails to teach or suggest the lumen extending longitudinally continuously through the rapid exchange port between the proximal end of the distal member and the distal end of the proximal member, since the lumen 22 does not extend continuously between the proximal end of the distal member and the distal end of the proximal member, but rather the lumen 22 is spaced from the distal end of the proximal member 42 (see Figures 4a-4b of Kawai).  Therefore, the lumen 22 cannot extend longitudinally continuously through, or in one side of the rapid exchange port 43a from the proximal end of the distal member 41 and out the other side of the rapid exchange port to the distal end of the proximal member 42, and one of ordinary skill in the art would not be motivated to modify Kawai in this manner.  
Additionally, JP 2004350901 A to Ishikawa (cited in IDS filed 11/08/2021) discloses the device substantially as claimed in Figures 5(A)-(C) including a tubular distal member 10 having a skived portion 11, a proximal member 13 having a skived portion 14, a transition tubing 20 connected to the proximal member and connected to the distal member in an overlapping portion that extends coaxially within the proximal end of the distal member, and a rapid exchange port 19 at a transition region formed by an overlap 21 of the skived portion of the distal end of the proximal member and the skvied portion of the proximal end of the distal member.  However, the proximal member 13 is not coaxially disposed within the transition tubing 20, but rather the transition tubing 20 is coaxially disposed within the proximal member 13, and one of ordinary skill in the art would not be motivated to modify Ishikawa to have the proximal member coaxially disposed within the transition tubing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        11/18/2021